Citation Nr: 1019913	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  04-24 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION


The appellant had active service from August 1969 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 
 
The appellant's claim for service connection for PTSD was 
previously denied by the Board in August 1992.  In a 
September 2007 supplemental statement of the case, the RO 
indicated it had reopened the claim for service connection 
for PTSD and denied entitlement on the merits.  However, the 
Board must make its own determination as to whether new and 
material evidence has been received to reopen a claim.  That 
is, the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of the finding of the RO.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Therefore, the issue has been 
characterized as noted on the title page.

The appellant was scheduled for a September 2008 Travel Board 
hearing at the RO.  However, in a letter dated in August 
2008, he withdrew his request for such a hearing.  
Accordingly, the appellant's hearing request is deemed 
withdrawn and the Board will proceed with its review of the 
present record.  See 38 C.F.R. § 20.704(e).

In a decision dated in November 2008, the Board held that new 
and material evidence had not been received to reopen the 
claim for service connection for PTSD.  The Veteran appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  
In an Order dated in December 2009, the Court granted a Joint 
Motion for Remand submitted by the parties to the litigation.




FINDINGS OF FACT

1.  An August 1992 Board decision denied an appeal to reopen 
a claim for service connection for PTSD.

2.  Evidence received subsequent to the August 1992 Board 
decision is new, but is not material, as it does not raise a 
reasonable possibility of substantiating the claim for 
service connection for PTSD.



CONCLUSIONS OF LAW

1.  The August 1992 Board decision is final as to the claim 
of service connection for PTSD.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  

2.  New and material evidence has not been received since the 
August 1992 Board decision to reopen the claim of entitlement 
to service connection for PTSD.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, each piece 
of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The appellant must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), requires that, prior to the adjudication of petitions 
to reopen service connection claims, the appellant be given 
notice of the elements of service connection, the elements of 
new and material evidence, and the reasons for the prior 
denial.  

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

August 2003, May 2006 and May 2007 VCAA notice letters 
explained the information and evidence necessary to 
substantiate the claim to reopen a claim for service 
connection for PTSD.  These letters also informed the veteran 
of his and VA's respective duties for obtaining evidence.

With respect to VCAA notice requirements for new and material 
evidence claims, the Court of Appeals for Veterans Claims has 
held that the appellant must be informed of what type of 
evidence would be considered "new" and "material," as well as 
be provided with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App 1 (2006).  But see Wilson v. Mansfield, 506 F.3d 
1055 (Fed. Cir. 2007) ( "§ 5103(a) requires only that the VA 
give a claimant notice at the outset of the claims process of 
the information and evidence necessary to substantiate the 
claim, before the initial RO decision and in sufficient time 
to enable the claimant to submit relevant evidence.  This 
notice may be generic in the sense that it need not identify 
evidence specific to the individual claimant's case (though 
it necessarily must be tailored to the specific nature of the 
veteran's claim).  It need not describe the VA's evaluation 
of the veteran's particular claim.").  In this case, the 
August 2003 and May 2006 VCAA letters notified the veteran 
that new and material evidence could be submitted to reopen 
his claim, indicated what type of evidence would qualify as 
"new" evidence, and specifically informed him of what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.

In addition, in the letter dated in May 2006, VA explained 
how a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  Because the Board has herein continued the 
denial of the petition to reopen a claim for service 
connection, the rating and effective date aspects of the 
claim are moot.  Accordingly, any deficiency with respect to 
notice addressing disability ratings or assignment of 
effective dates constitutes no more than harmless, non-
prejudicial error.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although fully compliant VCAA notice was not completed prior 
to the initial adjudication, the claim has been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant's Social Security Administration 
records have been associated with the file.  The appellant 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.  In 
a May 2007 stressor statement, the appellant provided the 
name of a person, R.M., who had witnessed his claimed 
stressor.  However, the VA's duty to assist does not require 
the VA to locate and contact potential witnesses for the 
appellant.  VA's duty must be understood as a duty to assist 
the appellant in developing his claim, rather than a duty on 
the part of VA to develop the entire claim with the appellant 
performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 
568 (2008).    

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In attempts to reopen previously denied claims for service 
connection, the duty to assist does not include provision of 
a medical examination or opinion, unless new and material 
evidence has been secured.  See 38 C.F.R. § 3.159 
(c)(4)(iii).  

The RO provided an examination to the appellant in November 
2006.  The Court has held that the Board is not required to 
reopen a previously denied claim solely because the appellant 
was afforded a VA examination in connection with his petition 
to reopen.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 
(2007).  Furthermore, the Court has also held that, where the 
Board has denied reopening, the adequacy of an examination 
provided by the RO, despite no obligation to do so, is not a 
viable issue on appeal.  See id., at 461.  As discussed 
below, the Board concludes that new and material evidence has 
not been received on this claim.  No duty to assist 
examination provisions could have been violated.  See id.

The Board additionally finds that, in accord with an August 
2007 RO formal finding of lack of sufficient information to 
request research of unit records, additional attempts to 
verify or corroborate the appellant's claimed combat-related 
stressors are not warranted in this case.  As will be 
addressed in detail below, the stressor statements do not 
raise a reasonable possibility of substantiating the 
appellant's claim.  Under the current state of the record, it 
is reasonably certain that further attempts to substantiate 
the appellant's claim for service connection for PTSD by 
attempting to corroborate his claimed combat-related 
stressors would be futile.  See 38 U.S.C.A. § 5103A(b).  This 
matter is discussed in greater detail with additional reasons 
and bases below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Applicable Law

A. New and Material Evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).  

The question of whether new and material evidence has been 
received to reopen each claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the 
Board finds that no such evidence has been offered, this is 
where the Board's analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Jackson, 265 
F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously 
received by agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been received, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

B.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  If the claimed stressor is not combat related, the 
veteran's lay testimony regarding his inservice stressor is 
insufficient, standing alone, to establish service connection 
and must be corroborated by credible evidence.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The Court of Appeals for Veterans 
Claims has held that there is no requirement that such 
corroboration must be found in the service records.  However, 
the credible supporting evidence cannot consist solely of 
after-the-fact medical nexus evidence.  Moreau v. Brown, 9 
Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service- 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in such cases shall be 
recorded in full.  See also, Maxson v. Gober, 230 F.3d 1330, 
1332 (Fed. Cir. 2000) (setting forth a three-step analysis 
for 1154(b) claims); Dambach v. Gober, 223 F.3d 1376, 1380 
(Fed. Cir. 2000) (same three-step analysis).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.

In Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court 
established the principle that the Board may not insist that 
there be corroboration of the veteran's personal 
participation in claimed stressor events.  In Suozzi, the 
Court rejected such a narrow definition for corroboration and 
instructed that "in insisting that there be corroboration of 
every detail including the appellant's personal participation 
. . ., defines 'corroboration' far too narrowly." Id. at 
311.  Thus, Suozzi makes clear that corroboration of every 
detail is not required.  The appellant need not prove his 
physical proximity to, or firsthand experience with, attacks 
cited as stressors.  His presence with his unit at the time 
such attacks occurred corroborates his statement that he 
experienced such attacks personally.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In Pentecost, it was 
noted there that 38 C.F.R. § 3.304(f) only requires, as to 
stressor corroboration, "credible supporting evidence" that 
the claimed in-service stressor occurred.  In that case, the 
Veteran's unit records were held to be clearly credible 
evidence that the rocket attacks that the Veteran alleged, 
did in fact, occur.  The Board's finding of fact in Pentecost 
that the Veteran did not corroborate his alleged in-service 
stressor with independent evidence, since they did not prove 
his personal participation in the attacks reflected in his 
unit records, was held to be reversible error under the 
"clearly erroneous" evidentiary standard.  See Pentecost, 
16 Vet. App. at 129; Suozzi, 10 Vet. App. at 307.

III. Analysis of Petition to Reopen Claim

In its August 1992 decision, the Board denied service 
connection for PTSD because there was no reasonably 
supportive evidence of in-service stressors.  As a result, 
that decision is final.  See 38 U.S.C.A. § 7104(a).  The 
Board's August 1992 decision is the last final denial with 
respect to the claim for service connection for PTSD.  For 
the reasons that follow, the Board finds that new and 
material has not been received to reopen the appellant's 
claim for entitlement to service connection for PTSD.  See 38 
U.S.C.A. § 7104(b).

The claim for service connection for PTSD had been 
extensively developed prior to the Board's August 1992 
decision.  The Board had remanded the claim to the RO in 
August 1990 for further development.  The evidence of record 
at the time of the previous final denial, in August 1992 
included the appellant's service treatment records, service 
personnel records, morning reports from November 1970, 
reports from the United States Army and Joint Services 
Environmental Support Group (JSESG) (now referred to as the 
U.S. Army and Joint Service Records Research Center (JSRRC)), 
discussing attempts to verify the appellant's claims 
stressors, VA treatment records, and stressor statements from 
the appellant.  A September 1990 VA examination report 
reflects that the appellant appeared to meet the criteria for 
PTSD.  The appellant's service treatment records indicate 
that he was involved in a truck accident in May 1970.  The 
appellant contended that during his period of service in 
Vietnam he served as a gunner on supply convoys, as well as 
on some helicopter trips, leading him to encounter 
substantial sniper fire and several ambushes by the enemy.  
The appellant also claimed that his base camp received rocket 
and mortar fire, that an attempt was made on his life by a 
fellow soldier at the direction of his first sergeant, and 
that there was a confrontation involving shooting between 
himself and two Vietnamese.  In the August 1992 decision, the 
Board found that the appellant did not provide sufficient 
verification of the stressors, and it did not find the 
appellant's contentions credible.  

The evidence added to the record subsequent to the last final 
denial, in August 1992, includes numerous VA treatment 
records, private medical records, stressor statements from 
the appellant, and an August 2007 Formal Finding of Lack of 
Sufficient Information to Request Research of Unit Records 
from the RO Veterans Service Representative/JSRRC 
Coordinator.  Several medical records indicate the appellant 
received treatment for PTSD and relate the appellant's PTSD 
to combat-related experiences in Vietnam, based on a history 
provided by the appellant.  Specifically, a February 2003 
letter from C.G., M.D., indicates he has treated the 
appellant for chronic PTSD, which is directly linked to his 
service in Vietnam.  Private medical records from Columbia 
Hospital from 2004 reflect that the appellant received 
treatment for PTSD.  Additionally, an August 2004 Columbia 
Hospital evaluation report indicates the appellant has a 
current diagnosis of chronic PTSD.  However, the evidence 
prior to the last final decision, in August 1992, also 
indicated the appellant had a diagnosis of PTSD and included 
January 1988 and September 1990 VA medical opinions finding 
that the appellant met the criteria for PTSD.  A March 1991 
letter from A.M., M.D., noted that the appellant had PTSD and 
experienced a traumatic event related to his fear of reliving 
the experiences he had in Vietnam.  As medical opinions 
indicating the appellant had a diagnosis of PTSD and relating 
his PTSD to service in Vietnam were of record at the time of 
the August 1992 Board decision, the Board finds that the new 
medical records are cumulative and redundant of evidence 
previously of record.  Therefore, the new medical records 
indicating the appellant has a current diagnosis of PTSD as a 
result of his experiences in Vietnam are not "new," but 
merely cumulative of the evidence already of record.  See 
38 C.F.R. § 3.156(a).

The appellant submitted a letter he wrote to his family in 
May 1970 referencing a 1970 in-service truck accident.  
Although the letter is "new," since it was not of record at 
the time of the August 1992 decision, the Board finds that it 
is not material.  As previously noted, material evidence 
relates to an unestablished fact necessary to substantiate 
the claim.  The August 1992 decision specifically noted that 
the appellant's service treatment records indicated that the 
appellant was involved in a truck accident in May 1970.  In 
the May 1970 letter, the appellant stated that he was in a 
truck collision, but that he was all right.  The appellant 
also notes that there was not much action going on, but his 
company was starting to make runs to the Cambodian border, 
except for him.  He stated that he had transferred and would 
not be seeing any enemy action because of the truck accident.  
Therefore, the letter simply confirms the May 1970 truck 
accident noted by the August 1992 decision, and is not 
material because it does not raise a reasonable possibility 
of substantiating the claim.  

The appellant also submitted a letter he wrote to his family 
in June 1970, in which he states that he has not worked at 
his assigned military occupational specialty (MOS), but was 
painting, shoveling dirt, digging holes, and other such 
things.  Although the letter is new, it does not relate to an 
element needed to substantiate the appellant's claim, namely 
that the appellant experienced an in-service stressor that 
caused his PTSD.  The tasks the appellant describes 
performing in the June 1970 letter are not related to combat.  
Therefore, the Board finds that the June 1970 letter is not 
material.

The appellant's DD-214 reflects that his military 
occupational specialty (MOS) was clerk.  The appellant's 
service personnel records also reflect that he served as a 
light truck driver.  A review of the official military 
documentation contained in the appellant's claims file is 
unremarkable for evidence suggesting he affirmatively engaged 
in combat activity against enemy forces, as contemplated by 
VA regulations.  His DD Form 214 does not reflect that he 
received any decorations or medals indicative of involvement 
in combat or service in Vietnam.  Based on the foregoing, the 
Board finds that the appellant did not 'engage in combat.'  
Therefore, any alleged stressors in service must be 
independently verified, i.e., corroborated by objective 
credible supporting evidence.  38 C.F.R. § 3.304(f)(2).  

Since the August 1992 Board decision, the appellant has 
submitted new stressor statements.  Several of the 
appellant's stressors involve a truck accident.  In an August 
2005 stressor statement, the appellant contended that while 
in Vietnam, his truck hit a land mine and he was thrown off.  
Similarly, in a May 2006 statement, the appellant stated that 
he was injured in a truck accident in May 1970 when there was 
an explosion and he was thrown from the truck.  In an October 
1990 statement of record at the time of the August 1992 Board 
decision, the appellant had stated that in May 1970 he was 
driving in a pick up truck that swerved to avoid an apparent 
booby trap in the road and struck an oncoming vehicle, 
resulting in a large explosion.  The May 2006 stressor 
statement is virtually identical to the appellant's October 
1990 stressor statement, and is thus cumulative and redundant 
of evidence already of record, and not new.  As noted above, 
the August 1992 Board decision acknowledged that the 
appellant was in a truck accident in service.  Additionally, 
the August 2007 Formal Finding of Lack of Sufficient 
Information To Request Research of Unit Records notes that 
the stressor had previously been sent to the JSESG for 
verification and several negative responses have been 
received.  As there is insufficient evidence of record to 
request research of unit records from JSRRC, the stressor 
cannot be verified, and the evidence does not raise a 
reasonable possibility of substantiating the claim.  
Therefore, the stressor statements concerning the truck 
accident are not new or material.   

An August 2006 stressor statement indicates that the 
appellant witnessed an ambush in October 1970 at Highway 19 
Binh Dinh Province at midday or in the morning while he was a 
convoy being escorted by some men from the 25th infantry.  
The appellant claims that he witnessed a young man jump on a 
thrown grenade to save the lives of others.  He did not know 
the name of the young man.  In a May 2007 letter, the RO 
requested further information concerning the appellant's 
alleged October 1970 stressor.  In a May 2007 statement, the 
appellant stated that the ambush occurred in September or 
October in An Khe Pass, Binh Dinh Province.  He stated that 
he was being carried in a helicopter with the 88th 
Transportation Company Unit.  The appellant's May 2007 
statement, which indicates he was in a helicopter, is 
inconsistent with his August 2006 statement, where he said he 
was part of a convoy.  The August 2007 Formal Finding of Lack 
of Information to Request Research of Unit Records found the 
appellant's description of the ambush was insufficient to 
request information from JSRRC due to lack of credible 
identifying information regarding the stressors.  Requests to 
JSRRC must contain specific information concerning the 
location, date, and time.  While the credibility of the 
appellant's statements is assumed for purposes of a claim to 
reopen, the appellant's alleged stressor of an ambush attack 
is not capable of independent verification by JSRRC because 
he provided contradictory information concerning the alleged 
stressor.  Therefore, the appellant's August 2006 and May 
2007 stressor statements do not raise a reasonable 
possibility of substantiating the claim.  In addition, the 
Board notes that the appellant had previously alleged he was 
involved in an ambush in a May 1991 stressor statement.  A 
September 1970 letter from JSESG reflects that it was unable 
to verify the ambush attacks the appellant had alleged in May 
1991.  

In an August 2005 stressor statement, the appellant claimed 
in July 1970, he was air lifted over a free fire zone and 
told to fire his M-16.  He reported that he saw several dead 
Vietnamese.  The August 1992 Board decision notes that the 
appellant had contended that he served as a gunner on some 
helicopter trips, and encountered substantial sniper fire, 
during the trips.  A December 1990 statement from JSESG 
indicated that there was no documentation supporting the 
appellant's statements.  Since evidence was of record prior 
to the last final decision indicating the appellant claimed 
he was a gunner in a helicopter, the August 2005 and May 2007 
stressor statements are not new evidence.

In a May 2006 statement, the appellant contended that in 
December 1970, he encountered incoming missile attacks on the 
plane as it was getting ready to land in Vietnam.  He 
reported that once the plane was on the ground, the airport 
was being bombarded with mortar attacks and rifle firing.  
The appellant's service personnel records reflect that the 
appellant arrived in Vietnam in February 1970.  As the 
appellant did not arrive in Vietnam in December 1970, the 
Board finds the appellant's May 2006 statement to be 
inherently incredible.  See Justus v. Principi, 3 Vet. App. 
510 (1992) (in determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed); Duran v. Brown, 7 Vet. App. 216 (1994) (holding 
that Justus does not require the Secretary to consider the 
patently incredible to be credible).  The evidence does not 
raise a reasonable possibility of substantiating the claim 
and thus is not material.  Additionally, in September 1990 
and May 1991 stressor statements of record at the time of the 
previous final decision, the appellant stated that in 
February 1970 the aircraft came under attack as they were 
landing at Ton Son Nhut Airport, and there were numerous 
injuries and death.  In the September 1990 statement, the 
appellant noted he was handcuffed.  He also noted he was 
handcuffed in a May 2007 stressor statement.  The appellant's 
service personnel records reflect that he arrived in Vietnam 
in February 1970.  Therefore, his assertion that his plane 
was attacked as he landed in Vietnam was already of record at 
the time of the previous final denial, and thus, is also not 
new.   

Finally, the appellant was seen for a VA examination in 
November 2006 to determine whether the appellant's PTSD was 
related to the May 1970 truck accident noted in his service 
treatment records.  The VA examiner opined that it was less 
likely than not that any residual PTSD symptoms are 
attributable to the single motor vehicle accident.  Although 
the November 2006 VA examination report is new and pertains 
to whether there is a nexus between the appellant's PTSD and 
service, an unestablished fact required to support the 
appellant's claim, it is not material.  As the VA examiner 
found that the appellant's PTSD is not attributable to his 
in-service truck accident, the VA examination report does not 
raise a reasonable possibility of substantiating the claim 
and is thus not material.   

Although new evidence has been received since the August 1992 
Board decision, the Board finds that none of the new evidence 
is material.  In the absence of evidence of an in-service 
stressor for PTSD, the Board finds that the element of the 
service connection claim that was missing at the time of the 
prior final denial remains deficient.  As such, the Board 
finds that new and material evidence has not been received to 
reopen the claim for service connection for PTSD.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2009), but does not find that the 
evidence is of such approximate balance as to warrant its 
application, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

New and material evidence not having been received, the claim 
for service connection for PTSD is not reopened; the claim 
remains denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


